685 S.E.2d 797 (2009)
STATE of North Carolina
v.
Darrell Karea POOLE a/k/a Darryl Kerrea Poole.
No. 296P09.
Supreme Court of North Carolina.
October 8, 2009.
Michael J. Reece, Smithfield, for Darrell Karea Poole.
*798 Joan M. Cunningham, Assistant Attorney General, for State.

ORDER
Upon consideration of the petition filed on the 19th of July 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."